Citation Nr: 1132568	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  04-12 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement for service connection for a neck disorder.

4.  Entitlement to service connection for a bilateral shoulder disorder.

5.  Entitlement to service connection for a disorder of the arms.

6.  Entitlement to service connection for a bilateral leg disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs

ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The appellant had active military service from August 1969 to August 1971 and served in the Army National Guard of Puerto Rico from May 1975 to April 2000, during which he had periods of active and inactive duty for training (ADUTRA and INADUTRA).

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In October 2005, the Board remanded the appellant's case to the RO for further evidentiary development.  In a January 2009 rating decision, the RO granted a permanent and total rating for pension purposes (non-service-connected pension) that represents a full grant of the benefits sought as to that matter.


FINDINGS OF FACT

1.  The Veteran was not in the performance of Federal service during National Guard duty performed following Hurricane George in October 1998.

2.  A low back disorder, including lumbar discogenic disease, did not have its clinical onset during a period of active service and is not otherwise related to a period of active service.

3.  A psychiatric disability, including a major depressive disorder, did not have its clinical onset during a period of active service and is not otherwise related to a period of active service.

4.  A cervical spine disorder, including cervical discogenic disease, did not have its clinical onset during a period of active service and is not otherwise related to a period of active service.

5.  A shoulder disorder did not have its clinical onset during a period of active service and is not otherwise related to a period of active service.

6.  An arm disorder did not have its clinical onset during a period of active service and is not otherwise related to a period of active service.

7.  A leg disorder did not have its clinical onset during a period of active service and is not otherwise related to a period of active service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2010).  

3.  A psychiatric disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2010).  

4.  A neck disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. 38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2010).  

5.  A bilateral shoulder disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2010).  

6.  A disorder of the arms was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2010).  

7.  A bilateral leg disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes obligations on VA in terms of its duty to notify and assist claimants; however, the VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCREC 2-2004 (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  As the law is dispositive with regard to the issue, the notice provisions of the VCAA are not applicable.  Nevertheless, VA has notified and assisted the Veteran in the present case.  

In July 2003, October 2005, and July 2007 letters, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the appellant of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the July 2007 letter, the appellant was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the appellant with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

As noted above, in October 2005, the Board remanded the appellant's case to the RO for further development that included providing him with a letter describing VA's duty to assist him in the development of his claims, clarifying the nature of his active or inactive service at the time of an October 1998 incident, including whether a line of duty (LOD) determination was rendered, and scheduling him for VA examinations.  There has been substantial compliance with this remand, as the appellant was sent letters regarding VA's duty to assist him in October 2005 and July 2007 and scheduled for VA examinations in November 2008.  In a May 2011 response to the RO's inquiry, the National Personnel Records Center (NPRC) reported that a LOD determination was not a matter of record and provided a copy of the appellant's complete service personnel file.  

The Board also notes that a July 2004 letter from the Social Security Administration (SSA) indicates that the appellant was eligible for SSA disability benefits since February 2003.  According to a translation of a May 2004 letter, he claimed disability, in part, due to spine and psychiatric disorders.  The SSA records were not associated with the claims file but there is no reasonable possibility that the records would assist in the outcome of the appellant's case as will be discussed below.  

I. Factual Background and Legal Analysis

The Board has reviewed the record in conjunction with this case that includes the appellant's service treatment and personnel records, and VA and non-VA medical records, dated from 1998 to 2008, and his and his comrade's written statements.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The appellant seeks service connection for disability resulting from injuries received while performing National Guard service following Hurricane George in 1998.  He argues that his period of duty with the National Guard during that time is qualifying service for VA compensation purposes.  The appellant also argues that whether the service was Federal or State, he wore a uniform that identified him as being with the United States Army; therefore, he should be compensated for the disability he sustained while wearing that uniform.

Eligibility for VA benefits is governed by statutory and regulatory law, which defines an individual's legal status as a veteran of active military, naval, or air service. 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). A "service-connected" disability is a disability that is due to disease or injury incurred or aggravated in the line of duty during active military, naval, or air service. 38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k). "[A]ctive military, naval, and air service" includes active duty. "Active duty" is defined as full-time duty in the Armed Forces of the United States. 38 C.F.R. § 3.6.

Service in the "Armed Forces" includes that with the "United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof." See 38 U.S.C.A. § 101(10); 38 C.F.R. § 3.1(a), (b), (c) (defining "Armed Forces," "Reserve component," and "Reserves"); accord Allen v. Nicholson, 21 Vet. App. 54 (2007). Under 38 U.S.C.A. § 101(27) (F), the Army National Guard of the United States may qualify as a "reserve component" under certain circumstances. See 38 C.F.R. § 3.1(b); Allen v. Nicholson, 21 Vet. App. 54 (2007).  Specifically, the Army National Guard only qualifies as a reserve component "while in the service of the United States." Allen v. Nicholson, 21 Vet. App. 54 (2007); see also 10 U.S.C.A. § 10106 (West 2002).  As the United States Court of Appeals for Veterans Claims (Court) has observed, "'members of the Army National Guard of the United States . . . are not in active Federal service except when ordered thereto under law.' 10 U.S.C.A. § 12401.  Thus, a member of the National Guard holds a status as a member of the federal military or the state militia, but never both at once."  Allen, 21 Vet. App. at 57.  That is, "'members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor.'" Id. (quoting Clark v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003)).

Accordingly, a person who is a member of the National Guard, performing full-time duty to a State, must be serving under authority of 32 U.S.C.A. §§ 316, 502-05 or 10 U.S.C.A. § 2101 et seq., in order to qualify for "active duty for training" or "inactive duty for training" status. See 38 C.F.R. §§ 3.6(c)(3)-(4), (d)(3)-(4), 3.7(m), (o); see also 32 U.S.C.A. §§ 316 (President can detail National Guardsmen to train civilians at rifle ranges); 502 (requiring drills and field exercises for National Guardsmen); 503 (requiring participation in field exercises in both field and coast- defense instruction); 504 (allowing National Guardsmen to participate in schools and small arms competitions); 505 (allowing National Guardsmen to attend military schools); 10 U.S.C.A. § 2101 et seq. (creating and allowing the President to deploy Senior Reserve Officers' Training Corps) (West 2002). Otherwise, the person claiming a benefit must be on federal active duty. See 38 C.F.R. §§ 3.1(d); 3.6(b).

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity, or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD 214, certificate of release or discharge from active duty, or original certificate of discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) The evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of this section, VA shall request verification of service from a service department. 38 C.F.R. § 3.203.  The United States Court of Appeals for Veterans Claims (Court) has held that a service department determination as to an individual's service shall be binding on VA. Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In the instant case, there is no indication the appellant's National Guard service for following Hurricane George in October 1998 was Federal service.  In fact, the information provided indicates that his duty the day of the injury was State duty.

The Board finds that the appellant's National Guard service on the day of injury in October 1998 does not qualify as "active duty" under 38 U.S.C.A. § 101(21) (A). Although some Army National Guard service may qualify as service in the "Armed Forces, " including reserve components (which, in turn, may constitute "active duty" under § 101(21)(A)), in order to so qualify, the Army National Guardsman must have been "'formally called into the military service of the United States . . . .'" Allen, 21 Vet. App. at 57 (quoting Clark, 322 F.3d at 1366)).  In the instant case, the record bears no indication that the appellant had been called into military service of the United States when he was injured--active duty, active duty for training, or inactive duty training. 32 U.S.C.A. §§ 316, 502-05; 10 U.S.C.A. § 2101 et seq.; see 38 C.F.R. §§ 3.6(c) (3)-(4), (d) (3)-(4), 3.7(m), (o).

In view of the above, the Board finds that the appellant does not have qualifying service for the period in question.  The record contains a statement of National Guard Retirement Points History.  That form does not indicate that the appellant was on a period of active duty, active duty training, or full-time training duty when he injured his knee.  When the appellant filed his claim, he specified that "it was a State activation" and that medical treatment he received included that from the State Insurance Fund.  See July 31, 2003 letter from the Veteran.  Records from the State Insurance Fund confirm this.  A line of duty determination was not made and in fact could not be made because of the nature of the appellant's service.  There is no convincing evidence that the Veteran was performing Consequently, the claim for entitlement to VA benefits must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection for Pertinent disability for a Period Other than October 1998

The appellant does not claim and the record does not show that pertinent disability is related to any other period of service.  Service treatment records for the appellant's period of active service, from 1969 to 1971, are not referable to complaints or diagnosis of, or treatment for, neck, back, psychiatric, and bilateral shoulder, arm, and leg disorders.

Post service, VA and non-VA medical records, dated from 1998 to 2008, reflect complaints of back, leg, arm, and other joint pain that the appellant attributed to his October 1998 accident while on National Guard duty.  

November 2008 VA examination reports indicate that the appellant was diagnosed with bilateral shoulder strain, cervical and lumbar discogenic disease, and a major depressive disorder, but did not have a diagnosed bilateral leg or arm disorder.
 
The appellant has contended that service connection should be granted for back, neck, psychiatric, and bilateral leg, arm, and shoulder disorders.  Although the evidence shows that the appellant currently has cervical and lumbar discogenic disease, bilateral shoulder strain, and a major depressive disorder, no competent evidence has been submitted to show that these disabilities are related to active service or any incident thereof.  On the other hand, the record reflects that his spine, upper extremities, and psychiatric function were normal on separation from service and the first post service evidence of record of spine and depressive disorders is from approximately 1998 or 1999, 28 years after the appellant's separation from active service.

Here, there is no competent evidence of a nexus between current back, neck, psychiatric, and bilateral shoulder pathology and active service.  Rather, the appellant asserts that his current disabilities are due to injury incurred during National Guard service in October 1998.

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative evidence of record is against the appellant's claims for service connection for back, neck, psychiatric, and bilateral arm, leg, and shoulder disorders, and his claims must be denied.


ORDER

Service connection for back, psychiatric, neck, arm, and bilateral shoulder and leg disorders is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


